Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0118521 (Conti).
Regarding claim 1, Conti discloses a system for managing hair condition information (Figure 1), the system comprising: 
a sensorfor determining an item of hair condition information for a user (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair); 
a memory configured to store at least the item of hair condition information (element 16 stores the hair shade data and element 36 stores the hair health data); and 
a processor (see paragraph [0031] discloses a plurality of processors that are not shown to process the detected data) configured to update at least one item of hair condition information in the memory based on a discrepancy between the item of hair condition information for a user after a hair 
Regarding claim 2, Conti discloses the system as claimed in claim 1, wherein the item of hair condition information comprises a degree of damage to a user's hair (element 22 determines the hair heath or damage to hair) and/or a hair shade (element 18 is a hair color detector). 
Regarding claim 3, Conti discloses the system as claimed in claim 1, wherein the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), a camera (see paragraph [0039] discloses element 18 includes a camera to sample hair color) and a colour calibration device, or a combination thereof.
Regarding claim 4, Conti discloses the system as claimed in claim 1, wherein the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), a photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color), or a combination thereof.
Regarding claim 5, Conti discloses the system as claimed in claim 1 wherein the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), a sensor for visible light (VIS sensor) photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color), or a combination thereof.
Regarding claim 6
Regarding claim 7, Conti discloses the system as claimed in claim 6, wherein the sensor is positioned in a mobile device and wherein the display device is positioned in the mobile device (sensor is in element 12 which is a mobile computing device, see paragraph [0024] and the sensor is locate in the mobile computing device and further including a display, paragraph [0038]), in a smart mirror, or a combination thereof.  
Regarding claim 8, Conti discloses the system as claimed in claim 7, further comprising an application (app) configured to exchange of information between the mobile device and the memory (information is exchanged between mobile device element 12 and memory element 16).  
Regarding claim 9, Conti discloses the system as claimed in claim 1, wherein the processor is further configured to compare a degree of damage to a user's hair captured by the sensor before the hair treatment with a plurality of degrees of damage to the hair stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair); 
to compare a hair shade for a user captured by the sensor before the hair treatment with a plurality of hair shades stored in the memory (see paragraph [0005] discloses determining the difference between the sample and color shades), or a combination thereof, 
to determine a closest degree of damage to the user's hair and/or a closest hair shade which are stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color), and based on the respectively determined closest degree of damage to the user's hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), and/or the determined closest hair shade and the user's desired hair colour (see element 104 target hair color), to provide a predicted hair condition and/or predicted hair shade.  
Regarding claim 10, Conti discloses the system as claimed in claim 1, 3wherein the processor is further configured to determine a discrepancy between a hair shade determined by using the sensor before a hair treatment or a predicted hair shade before a hair treatment and a hair shade determined by using the sensor after a hair treatment by means of a comparison of respective associated hair shade values (see paragraph [0076], after hair treatment, the guest’s hair is re-sampled and the color of the guest is determined and compared to the target color and the difference is used to adjust future coloring formulations for the particular guest or for other guests. Thus, the hair condition information is updated and based on differences or a discrepancy after hair color treatment, the hair is resampled using element 18 and compared to the target or predicted hair color).  
Regarding claim 11, Conti discloses the system as claimed in claim 1, wherein the processor is further configured to allocate the item of hair condition information for the user captured by using the sensor to the respective user in the memory (see paragraph [0073] and [0076] where a guest record is stored, and paragraph [0076] discloses that the guest’s hair color after treatment and target color are compared for differences which is stored for future color formulations for the guest).  
Regarding claim 12, Conti discloses a method for optimizing a cosmetic counselling system (Figure 1, optimizing hair coloring), the method comprising the steps of: 
determining an item of hair condition information for a user by using a sensor before and after a hair treatment (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair before hair treatment, see paragraph [0076] disclose re-sampling hair after coloring treatment); 
determining a discrepancy between a predicted item of hair condition information based on the item of hair condition information for the user determined by using the sensor before the hair treatment and the item of hair condition information for the user determined by using the sensor after 
a based on the determined discrepancy, updating, in a memory, at least one of the items of hair condition information used to determine the predicted hair condition (see paragraph [0076] if there is a difference in the target color and the detected hair color, then the hair color is saved in a guest record for future hair colorings or for other guests).  
Regarding claim 13, Conti discloses the method as claimed in claim 12, wherein the method further comprises a comparison of the item of hair condition information for the user determined by using the sensor before the hair treatment (see figure 1, the hair color is determined before treatment) with the item of hair condition information for the user determined by using the sensor after the hair treatment (see paragraph [0076] the hair color is determined after treatment and compared to determine a difference).  
Regarding claim 14, Conti discloses the method as claimed in claim 12, wherein the determination of the predicted hair condition information comprises:  
4a determining a degree of damage to the user's hair before the hair treatment, determining a hair shade for the user before the hair treatment (see figure 1, the hair shade is determined before hair coloring), or a combination thereof, 
comparing the determined degree of damage to the user's hair with at least one of a plurality of degrees of damage to the hair that is stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair), 
determining a closest degree of damage to the hair that is stored in the memory (see paragraph [0061] the elasticity of the hair or hair health is determined), a closest hair shade that is stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color), or a combination thereof, and 
providing a predicted hair shade based on the respectively determined closest stored degree of damage to the hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), the determined closest stored hair shade, a predetermined desired hair colour (see element 104 target hair color), or a combination thereof.  
Regarding claim 15, Conti discloses the method as claimed in claim 12, wherein the updating comprises an update of a hair shade (see paragraph [0076] discloses determining the color of the hair after treatment and notes any discrepancies in the hair color and notes the differences for future coloring formulations), a degree of damage to the hair, or a combination thereof, in the memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0195300- spectrophotometer to determine hair color.
US 7,463,356-spectrometer to determine hair color
US7,304,739- see figure 1b
WO2021/120152- NIR to diagnose hair
US20170119130-see figures 1-3
US 11,172,873-see figure 2
US 2021/0068744- see figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884